 

Exhibit 10.26

 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
payment in the amount of $25,000.00 dated January 26, 2016

 

BETWEEN: Neville Hogan, an individual (the “lender”), residential address 12
Webster Circle, Sudbury, MA 01776 SSN ###-##-####.

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of Twenty Five Thousand dollars ($25,000.00)
together with interest of 12% on the unpaid balance. The entire principal and
any accrued interest shall be fully and immediately payable upon demand of
Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Neville Hogan   /s/ Jules Fried       Authorized
Signature   Authorized Signature       Neville Hogan   Jules Fried, CEO

 



 

 



 

DEMAND NOTE

 

This Demand Note Payable on Demand (the “Note”) is made and effective upon
transfer from account number 3777877238 in the amount of $25,000.00 dated
January 25, 2013

 

BETWEEN: Neville Hogan, an individual (the “lender”), residential address 12
Webster Circle, Sudbury, MA 01776 SSN ###-##-####.

 

AND:Interactive Motion Technologies Inc. (the “borrower”), a corporation
organized and existing under the laws of the state of Massachusetts, with its
head office located at: 80 Coolidge Hill Road, Watertown, MA 02472

 

FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promise to
pay to the order of Lender, the sum of twenty one thousand five hundred dollars,
$25,000.00 together with interest of 12% on the unpaid balance. The entire
principal and any accrued interest shall be fully and immediately payable UPON
DEMAND of Lender thereof.

 

Upon default in making payment within 30 days of demand, and providing this note
is turned over for collection, Borrower agrees to pay all reasonable legal fees
and costs of collection to the extent permitted by law. This note shall take
effect as a sealed instrument and be enforced in accordance with the laws of the
payee’s state. All parties to this note waive presentment, notice of
non-payment, protest and notice of protest, and agree to remain fully bound
notwithstanding the release of any party, extension or modification of terms, or
discharge of any collateral for this note.

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

 

LENDER   BORROWER       /s/ Neville Hogan   /s/ Deborah Campbell      
Authorized Signature   Authorized Signature       Neville Hogan   Deborah
Campbell, Business Director Print Name and Title   Print Name and Title

 



 

